ORDER

PER CURIAM.
Thomas Chisholm (“Movant”) appeals the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing. We previously affirmed Movant’s convictions for murder in the second degree, Section 565.021(1) RSMo 1994, and armed criminal action, Section 571.015 RSMo 1994, in State v. Chisholm, 984 S.W.2d 587 (Mo.App.1999).
We have reviewed the briefs of the parties and the record on appeal and find the claims of error are without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 29.15(k). An extended opinion would be of no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).